Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' amendments and arguments filed on 08/15/2022 are acknowledged; in said amendment, applicants’ have amended claims 1 and 7-9 and cancelled claims 3 and 5-6. Thus, amended claims 1-2, 4 and 7-9 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-9 rejected under 35 U.S.C. 103(a) as being unpatentable over Adharis et al., (Carbohydrate Polymers, 2018, Vol. 193: 196-204, available online 03/30/2018) and in view of Hata et al., (Biomacromolecules, 2018, Vol. 19: 1269-1275, published 03/19/2018), Arai et al., (J. Ferment. Bioengineering., 1994, Vol. 77(3): 239-242), Gibson et al., (US 2020/0390798 A1; priority date 12/06/2017) and Winter et al., (Adv. Synth. Catal., 2015, Vol. 357: 1961-1969), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 08/15/2022; pages 5-6).   
Allowable Subject Matter
Claims 1-2, 4 and 7-9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652